Judgment, Supreme Court, New York County (Rolando T. Acosta, J.), entered March 17, 2006, dismissing this proceeding seeking to annul respondent’s determination terminating petitioner’s tenancy, unanimously affirmed, without costs.
The determination that petitioner’s husband had been an unauthorized occupant of her apartment during the period from 1989 to 2002 was not arbitrary and capricious, but rather was rational and based on credible evidence. Petitioner’s course of conduct had the effect of concealing her husband’s income from respondent, thereby producing a substantially lower rent. The agency submitted ample documentation that both petitioner and her husband had indicated to the police, to his employer, to tax authorities and to others during that period that the husband’s address was the same as petitioner’s. While we recognize the hardship to petitioner and her 15-year-old son, and acknowledge her long-term tenancy, we do not find that the penalty of termination shocks the conscience, especially since the termination of petitioner’s tenancy was based on her own conduct (Matter of Wooten v Finkle, 285 AD2d 407, 408-409 [2001]; see also Matter of Romero v Martinez, 280 AD2d 58 [2001], lv denied 96 NY2d 721 [2001]).
We have considered petitioner’s remaining contentions and find them unavailing. Concur—Marlow, J.P., Nardelli, Gonzalez, Sweeny and Malone, JJ.